BOND, J.
This was an appeal from an order of the circuit court awarding a new trial after the recovery of a judgment by plaintiff. The ruling of the circuit court was upon the theory that the petition failed to state a cause of action. The majority of this court held the ruling of the circuit court to be error. Upon the dissent of one of the judges the cause was certified, in the.constitutional method, to the supreme court for- final determination (Ricketts v. Hart, 73 Mo. App. 647). It has been heard and decided by that body, and a copy of its opinion and mandate has been sent to this court, in conformity with which the judgment of the circuit court is reversed and the cause remanded as *438heretofore directed by the opinion of the majority of this court.
Judge Blancl concurs; Judge Biggs files a separate opinion.
SEPARATE OPINION.